Citation Nr: 0836839	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  00-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
syphilis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1955 to 
April 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the January 2000 
rating decision, the RO granted service connection for 
syphilis and assigned a noncompensable evaluation.  The 
veteran appealed the noncompensable initial evaluation to the 
Board.  

In a September 2003 decision, the Board denied the claim on 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2006 Memorandum Decision, the Court vacated the portion 
of the Board's decision that denied an initial compensable 
evaluation for service-connected syphilis and remanded that 
portion of the appeal to the Board.  VA appealed a portion of 
the Court's decision.  In February 2008, the United States 
Court of Appeals for the Federal Circuit affirmed that 
portion of the Court decision.  

Thereafter, on June 25, 2008, a letter was sent to the 
veteran and his representative in which he was given 90 days 
to submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  In July 2008, 
the veteran responded that he had no additional evidence to 
submit and requested that the Board immediately proceed with 
adjudication after affording his representative the 
opportunity to review the appeal and submit additional 
argument.  In September 2008, the veteran's representative 
submitted additional argument. 

In March 2007, the veteran raised a claim for entitlement to 
service connection for hypertension, to include as secondary 
to service-connected syphilis.  This issue has not yet been 
adjudicated by the RO and is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.




REMAND

Although substantial development has taken place regarding 
this appeal, the Board finds that an additional remand is 
required.  Historically, the issue of entitlement to a 
compensable evaluation was first before the Board in 2001.  
In a November 2001 decision, the Board remanded the appeal 
for, in pertinent part, a neurological examination to 
determine the current extent and severity of the veteran's 
syphilis.  The Board directed that upon proper medical 
consent, a lumbar puncture should be performed.  On remand, a 
March 2002 VA neurological disorders examination analyzed the 
results of a 1999 private lumbar puncture, but no lumbar 
puncture was conducted.  

In June 2003, the Board remanded the appeal for compliance 
with VA's duties to notify and assist.  In a September 2003 
decision, the Board denied the veteran's claim for 
entitlement to an initial compensable evaluation for 
syphilis.  The veteran appealed this decision to the Court.  
In a May 2006 Memorandum Decision, the Court vacated part of 
the September 2003 Board decision and remanded the appeal to 
the Board.  

Remand is required to obtain compliance with the Court's May 
2006 Memorandum Decision.  First, in that decision, the Court 
found that the Board erred by not ensuring compliance with 
the November 2001 Board remand that directed the RO to obtain 
a lumbar puncture upon obtaining proper medical consent.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that 
RO compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure RO compliance).  The Court expressly 
instructed the Board to remand this appeal to obtain a lumbar 
puncture in accordance with the terms of the Board's November 
2001 remand order.  Obviously, such an invasive test can only 
be done with the veteran's consent; therefore, the Board 
cannot mandate that the test be done, but only allow the 
scheduling of such with the veteran's permission.  Since the 
Board's last decision, the veteran has continued to pursue 
his claim for an increase, and another neurological 
examination was conducted in 2006, but that examiner also 
relied on the 1999 lumbar puncture results.


Second, the Court also found that VA had not complied with 
its duty to notify the veteran and that it could not find 
that the notice error was nonprejudicial.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  On remand, appropriate notice must be provided to 
the veteran regarding his claim for entitlement to a 
compensable initial evaluation for syphilis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide appropriate notice 
to the veteran regarding his claim for 
entitlement to a compensable initial 
evaluation for syphilis.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159; see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO must provide the veteran with a 
neurological disorders examination to 
determine the current extent and severity 
of his service-connected syphilis 
residuals.  Prior to the examination, and 
only if informed medical consent is first 
obtained from the veteran or a guardian, 
an appropriate examiner must conduct a 
lumbar puncture, with serology, 
cerebrospinal fluid (CSF) cells, and 
protein.  Any and all attempts to obtain 
informed medical consent, whether or not 
consent is provided, must be documented by 
the examiner in the claims file.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with this examination.  Any indicated 
tests and studies must be accomplished.  

All clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  Following completion of 
diagnostic testing and examination, the 
examiner must provide diagnoses for any 
neurological disabilities.  The examiner 
must provide opinions regarding whether it 
is at least as likely as not that there 
are any neurological complications or 
disabilities caused by syphilis.  The 
examiner must address the various VA 
neurological examinations of record, to 
specifically include the statement in the 
December 2006 VA neurological examination 
that the veteran's negative CSF serology 
demonstrates that his neurological 
residuals are not related to syphilis.  If 
an opinion cannot be provided without 
resort to speculation, it must be noted in 
the report.  The rationale for all 
opinions expressed must be provided.  

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for entitlement to an 
initial compensable evaluation for 
syphilis must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




